Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This non-final office action is in response to the Application filed on 4/8/2022, with priority to IN 20214102492 filed 6/4/2021.
Claim(s) 1 are pending for examination. Claim(s) 1, 11 is/are independent claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, 11, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohajer; Keyvan et al. US Pat. No. 11,295,730  (Mohajer) in view of Lawrence, Stephen Graham Copinger US Pub. No. US 20030049588 A1 (Lawrence).
Claim 1: 
	Mohajer teaches: 
A computer-implemented method of generating alternative spellings of a given word [Col. 4, Ln. 19-28] (alternate spellings of words within a local context), comprising:
determining, by one or more processors of a processing system, a first phoneme sequence corresponding to the given word, the first phoneme sequence comprising a plurality of phonemes representing a first pronunciation of the given word [Col. 4, Ln. 28 – Col. 5, Ln. 19] (phoneme sequence, Table 1, phonetic variant is a phoneme sequence that represents a pronunciation other than the default pronunciation) [Col. 8, Ln. 24-39] (word-to-phoneme sequence translation) [Col. 8, Ln. 60 - Col. 10, Ln. 47] (phonetic dictionary);
identifying, by the one or more processors, one or more substitute phonemes that may be used in place of one or more phonemes of the first phoneme sequence [Col. 11, Ln. 33 - Col. 13, Ln. 36] (phonetic variant based on phoneme sequence);
generating, by the one or more processors, one or more substitute phoneme sequences based on the first phoneme sequence and the identified one or more substitute phonemes [Col. 11, Ln. 33 - Col. 13, Ln. 36] (phonetic variant based on phoneme); and
for each given substitute phoneme sequence of the one or more substitute phoneme sequences, generating a given alternative spelling of the given word [Col. 16, Ln. 63 – Col. 17, Ln. 7] (specifying the local word phonetic variant as a stylized spelling (i.e. an unusual spelling unlikely to be found in any standard dictionary) of a non-standard word that has an accepted pronunciation), comprising:

	Mohajer fails to teach, but Lawrence teaches: 
identifying, by the one or more processors, one or more graphemes that may correspond to each given phoneme of the given substitute phoneme sequence [¶ 0033, 38] (orthographic variants (clusters of graphemes) for each of the phonemes can be extracted used for spelling variants, substituting the sounds of letters and numbers with the graphemes for the letters and numbers); and
combining, by the one or more processors, each of the identified one or more graphemes to form the given alternative spelling [¶ 0035-41] (new possible spellings).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of local phonetic variants in Mohajer and the method of generating variants in Lawrence, with a reasonable expectation of success. 
	The motivation for this combination would have been the “generation of words with new spellings not to be found in a dictionary that are pronounced the same as words found in a dictionary” [Lawrence: ¶ 0002].
	
Claim 3: 
	Mohajer teaches: 
The method of claim 1, wherein determining the first phoneme sequence corresponding to the given word is based on a phoneme dictionary [Col. 9, Ln. 37-38] (transcribing word sequences into phoneme sequences using the phonetic dictionary).
Lawrence teaches: [¶ 0012, 17, 31, 41] (phoneme dictionary)

Claim 6: 
	Mohajer teaches: [Col. 4, Ln. 38-48] (score as a probability or likelihood).
	Lawrence teaches: 
The method of claim 1, wherein identifying, by the one or more processors, one or more graphemes that may correspond to each given phoneme of the given substitute phoneme sequence further comprises identifying a first likelihood value representing a likelihood that the one or more graphemes may correspond to the given phoneme [¶ 0017] (The more often a grapheme is pronounced as a given phoneme, the heavier its weighting will be, heaver weighting means higher “likelihood”).

Claims 11, 13, 16: 
Claim(s) 11 is/are substantially similar to claim 1 and is/are rejected using the same art and the same rationale as claim 1. 
Claim 1 is a “method” claim, claim 11 is a “system” claim, but the steps or elements of each claim are essentially the same. 
Claim(s) 13 is/are substantially similar to claim 3 and is/are rejected using the same art and the same rationale as claim 3. 
Claim(s) 16 is/are substantially similar to claim 6 and is/are rejected using the same art and the same rationale as claim 6. 

Claim(s) 2, 5, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohajer; Keyvan et al. US Pat. No. 11,295,730  (Mohajer) in view of Lawrence, Stephen Graham Copinger US Pub. No. US 20030049588 A1 (Lawrence) in view of Silverzweig; Zachary US Pub. No. 2003/0049588 (Silverzweig).
Claim 2: 
	Mohajer teaches: [Col. 4, Ln. 38-48] (score as a probability or likelihood).
	Lawrence teaches: [¶ 0017] (The more often a grapheme is pronounced as a given phoneme, the heavier its weighting will be, heaver weighting means higher “likelihood”).
Mohajer and Lawrence fail to teach, but Silverzweig teaches: 
The method of claim 1, wherein determining the first phoneme sequence corresponding to the given word is based on a phoneme-letter density model [¶ 0011] (phoneme-letter frequency information would be “density model”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of local phonetic variants in Mohajer and the method of generating variants in Lawrence and the method of variant spellings in Silverzweig, with a reasonable expectation of success. 
	The motivation for this combination would have been “improve reading ability and/or literacy” [Silverzweig: ¶ 0046].

Claim 5: 
	Silverzweig teaches: 
The method of claim 1, wherein identifying the one or more graphemes that may correspond to each given phoneme of the given substitute phoneme sequence is based on a phoneme-letter density model [¶ 0011] (phoneme-letter frequency information would be “density model”).

Claims 12, 15: 
Claim(s) 12 is/are substantially similar to claim 2 and is/are rejected using the same art and the same rationale as claim 2. 
Claim(s) 15 is/are substantially similar to claim 5 and is/are rejected using the same art and the same rationale as claim 5. 

Claim(s) 4, 7, 8, 9, 14, 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohajer; Keyvan et al. US Pat. No. 11,295,730  (Mohajer) in view of Lawrence, Stephen Graham Copinger US Pub. No. US 20030049588 A1 (Lawrence) in view of McAteer; Seamus R. et al. US Pub. No. 2016/0179774 (McAteer).
Claim 4: 
	Mohajer and Lawrence teach all the elements shown above. 
Mohajer and Lawrence fail to teach, but McAteer teaches: 
The method of claim 1, wherein identifying the one or more substitute phonemes that may be used in place of one or more phonemes of the first phoneme sequence is based on a phoneme-phoneme error model [¶ 0010, 17, 20-22, 90, 106, 108] (correction of phonetically sourced orthographic errors) [¶ 0020, 90] (phonetic variation) [¶ 0034, 37, 62-69, 78-85] (proposing the alternative spelling for these words via dictionary-lookup of the alternative phoneme characters in the relevant dictionary for this language) [¶ 0045-47, 62, 69, 79, 82] (phoneme edit distance) [¶ 0011] (highest context probability using the text string and a statistical language model).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of local phonetic variants in Mohajer and the method of generating variants in Lawrence and the method of error correction in McAteer, with a reasonable expectation of success. 
The motivation for this combination would have been “recognizing and correcting phonetically sourced spelling errors” [McAteer: ¶ 0005].

Claim 7: 
	McAteer teaches: 
The method of claim 6, wherein combining, by the one or more processors, each of the identified one or more graphemes to form the given alternative spelling further comprises generating a second likelihood value for the given alternative spelling based on the identified first likelihood values for each of the identified one or more graphemes, the second likelihood value representing a likelihood that the given alternative spelling may correspond to the first phoneme sequence [¶ 0026, 34, 70-72,108] (probability of a shortlist of the closest edit distance phoneme forms based on statistical multi-lingual phoneme language model).

Claim 8: 
	Mohajer teaches: 
The method of claim 7, further comprising identifying, by the one or more processors, a third likelihood value for each of the identified one or more substitute phonemes representing a likelihood that each of the identified one or more substitute phonemes may be used in place of a phoneme of the first phoneme sequence [Col. 4, Ln. 51-68] (generates one or more phoneme sequences, each sequence associated with a score indicating the probability that the sequence is the most likely).

Claim 9: 
	Mohajer teaches: 
The method of claim 8, further comprising generating, by the one or more processors, a fourth likelihood value for each given substitute phoneme sequence of the one or more substitute phoneme sequences based on the identified third likelihood values for each identified substitute phoneme included in the given substitute phoneme sequence, the fourth likelihood value representing a likelihood that the given substitute phoneme sequence may correspond to the first phoneme sequence [Col. 4, Ln. 51-68] (generates one or more phoneme sequences, each sequence associated with a score indicating the probability that the sequence is the most likely).

Claims 14, 17, 18, 19: 
Claim(s) 14 is/are substantially similar to claim 4 and is/are rejected using the same art and the same rationale as claim 4. 
Claim(s) 17 is/are substantially similar to claim 7 and is/are rejected using the same art and the same rationale as claim 7. 
Claim(s) 18 is/are substantially similar to claim 8 and is/are rejected using the same art and the same rationale as claim 8. 
Claim(s) 19 is/are substantially similar to claim 9 and is/are rejected using the same art and the same rationale as claim 9. 

Claim(s) 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohajer; Keyvan et al. US Pat. No. 11,295,730  (Mohajer) in view of Lawrence, Stephen Graham Copinger US Pub. No. US 20030049588 A1 (Lawrence) in view of McAteer; Seamus R. et al. US Pub. No. 2016/0179774 (McAteer) in view of Hegerty; Ian Douglas et al. US Pub. No. 2016/0299882 (Hegerty).
Claim 10: 
	Hegerty teaches: 
Mohajer, Lawrence, McAteer teach all the elements shown above. 
Mohajer, Lawrence, McAteer fail to teach, but Hegerty teaches: 
The method of claim 9, further comprising generating, by the one or more processors, a probability distribution representing how likely each generated alternative spelling is to correspond to the given word based on the second likelihood values and the fourth likelihood values [¶ 0007, 60-65] (contextual speller model to determine a probability of an n-gram corresponding to a correctly-spelled variant token of the misspelled n-gram., probability distribution).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of local phonetic variants in Mohajer and the method of generating variants in Lawrence and and the method of error correction in McAteer the method of speller models in Hegerty, with a reasonable expectation of success. 
The motivation for this combination would have been improve search query [Hegerty: ¶ 0005].

Claims 20: 
Claim(s) 20 is/are substantially similar to claim 10 and is/are rejected using the same art and the same rationale as claim 10. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Stephen; Christopher Colin et al. US 20130253903 teaches: mapping of syllables in a SE word to a phonetically equivalent sequence of RE phonemes is performed according to a given regional accent. 
Lokeswarappa; Kiran Garaga et al.  US 20180190269 teaches: [¶ 0101-105] pronunciation variation, phonetic dictionary to map sequences of graphemes to phonemes, phonemes for the pronunciation of each word, error, regional variant, frequency of pronunciations across users, phonetic dictionary to map sequences of graphemes to phonemes, phonemes for the pronunciation of each word, error, regional variant, frequency of pronunciations across users; weight the scores of transcription hypotheses based on phoneme sequence. 
Lin; Lin et al. US 20180096679 teaches: phoneme, determine confidence scores based on how the spoken name matches phonemes for the text names. 
McCuller; Patrick US 20070083369 teaches: mapping the sequence of phonemes into a sequence of graphemes; decomposing the words into phonemes using a dictionary; probability numbers for phonemes following a given phoneme. 
Hermansen; John Christian et al. US 20070005567 teaches: spelling from a specific culture, and determining multiple phonetic representations, variations in spelling, probability that the two names represent the same individual.
BELLEGARDA; Jerome R. et al. US 20220067283 teaches: probability distribution, phoneme, validate language model. 
Prabhavalkar; Rohit Prakash et al. US 20200402501 teaches: grapheme, phoneme, probability distribution; model can use text information (e.g., grapheme sequences) and pronunciation information (e.g., phoneme sequences). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov